Citation Nr: 1451702	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-16 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

4.  Entitlement to service connection for diabetes.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a low back disability.

7.  Entitlement to service connection for a left knee disability.

8.  Entitlement to service connection for a right knee disability.
9.  Entitlement to service connection for arthritis of the right shoulder.  


REPRESENTATION

The Veteran represented by:    Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to January 1971.  The Veteran also served in the United States Army Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).

In March 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

Following the issuance of the supplemental statement of the case in August 2013, the Veteran submitted additional evidence in support of his claims and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).

The issues of service connection for a left knee disability, service connection for a right knee disability, service connection for a right shoulder disability, service connection for hypertension, and service connection for a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By a rating decision dated in October 2007, the RO originally denied a claim of service connection for diabetes, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period thereafter.

2.  Evidence added to the record since the October 2007 RO denial, considered in conjunction with the record as whole, relates to an unestablished fact necessary to substantiate the claim for service connection for diabetes, and raises a reasonable possibility of substantiating the claim.

3.  By a rating decision dated in October 2001, the RO originally denied a claim of service connection for hypertension, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period thereafter.

4.  Evidence added to the record since the October 2001 RO denial, considered in conjunction with the record as whole, relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension, and raises a reasonable possibility of substantiating the claim.

5.  By a rating decision dated in October 2001, the RO originally denied a claim of service connection for a low back disability and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period thereafter.

6.  Evidence added to the record since the October 2001, RO denial, considered in conjunction with the record as whole, relates to an unestablished fact necessary to substantiate the claim for service connection for low back disability, and raises a reasonable possibility of substantiating the claim.

7.  The Veteran served in the Republic of Vietnam from March 1970 to January 1971.

8.  The Veteran has a current diagnosis of diabetes, type II.


CONCLUSION OF LAW

1.  The October 2007 rating decision which denied a claim of entitlement for service connection for diabetes is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received since the October 2007 RO denial for service connection for diabetes.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The October 2001 rating decision which denied a claim of entitlement for service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

4.  New and material evidence has been received since the October 2001 RO denial for service connection for hypertension.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2014); 38 C.F.R. § 3.156(a) (2014).

5.  The October 2001 rating decision which denied a claim of entitlement for service connection for a low back disability is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

6.  New and material evidence has been received since the October 2001 RO denial for service connection for a low back disorder.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2014); 38 C.F.R. § 3.156(a) (2014).

7.  The criteria for service connection for diabetes have been met. 38 U.S.C.A. §§ 1110, 1113, 1116, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claims to reopen service connection for diabetes, hypertension, and a low back disability, and the claim for service connection for diabetes are resolved in the Veteran's favor, further discussion here of compliance with the VCAA with regard to the claims to reopen is not necessary.

General Principles on Reopening a Claim for Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).)  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

New and Material Evidence for Service Connection for Diabetes

The record establishes that the claim of service connection for diabetes was denied in a rating decision dated in October 2007.  The RO denied the claim on the basis that the evidence failed to establish a current diagnosis of diabetes mellitus, type II.  The Veteran was notified of the decision by a letter issued in October 2007.  No appeal was taken from that determination, and it became final.  38 U.S.C.A. § 7105.  In this regard, it is additionally noted that no additional evidence pertinent to the claim, to include Federal, VA, or uniformed services treatment records, were received within one year of the notice of the October 2007 determination.  See 38 C.F.R. § 3.156(c).

The next communication from the Veteran regarding his service connection for diabetes claim occurred in October 2009 when the Veteran filed a claim to reopen the claim for service connection for diabetes.

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material." 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1990). The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110, 118 (2010).

Regardless of the RO's determination, that is, whether it re-opened a claim for service connection or not, the Board is not bound by that determination as to whether the claim should be reopened, and must consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

The RO denied the claim for service connection for diabetes because there was no evidence that the Veteran had a current diagnosis of diabetes   Since the prior final rating decision in October 2007, VA has received additional evidence, including VA treatment records, medical treatment records from the Social Security Administration, a letter from his primary care provider, and lay statements by the Veteran and friends.

The VAMC records indicate that the Veteran by December 2009 was known to be diabetic and was treated specifically for diabetes mellitus, type II in May 2010.  

In August 2012, the Veteran's primary care provider, Dr. D. Miller, reported that the Veteran was diagnosed with type II diabetes in June 2009 and has since been treated with medication, diet, and exercise.  In his opinion, more likely than not, the diabetes is a result of Agent Orange exposure in service.  

To summarize the foregoing, the Veteran has submitted evidence of a current diagnosis of diabetes.  The Veteran has related the onset of his current diabetes disability to injury in service.

This evidence constitutes new evidence as it was not previously submitted to agency decision makers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  It shows that the Veteran has current diabetes with reported onset in service.

As the Board must presume the credibility of the evidence, the evidence raises a reasonable possibility of substantiating the claim.  The evidence shows a possible link between the Veteran's service and his current disability diagnosed as diabetes mellitus, type II.  The establishment of a current disability and the lack of a relationship between the disability and service were both reasons for the prior final denial and subsequently after the Veteran filed his claim to reopen the claim of service connection for diabetes.  Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for diabetes.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New and Material Evidence for Service Connection for Hypertension

The record establishes that the claim of service connection for hypertension was denied in a rating decision dated in October 2001.  The RO denied the claim on the basis that the evidence failed to establish a permanent residual or chronic disability since service.  The Veteran was notified of the decision by a letter issued in November 2001.  No appeal was taken from that determination, and it became final.  38 U.S.C.A. § 7105.  In this regard, it is additionally noted that no additional evidence pertinent to the claim, to include Federal, VA, or uniformed services treatment records, were received within one year of the notice of the October 2001 determination.  See 38 C.F.R. § 3.156(c).

The next communication from the Veteran regarding his service connection for hypertension claim occurred in October 2009 when the Veteran filed a claim to reopen the claim for service connection for the hypertension disability

The RO denied the claim for service connection for hypertension because there was no evidence it was related to service.  Since the prior final rating decision in October 2001, VA has received additional evidence, including VA treatment records, medical treatment records from the Social Security Administration, and lay statements by the Veteran and friends.

The medical records indicate the Veteran has been diagnosed with and treated for hypertension for some time.  He testified he was diagnosed with hypertension while on active duty in the Reserves in May 1994.  

To summarize the foregoing, the Veteran has submitted evidence of hypertension.  The Veteran has related the onset of his current hypertension disability to onset when diagnosed with hypertension while in service.

This evidence constitutes new evidence as it was not previously submitted to agency decision makers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  It shows that the Veteran has current hypertension disability with reported onset in service.

As the Board must presume the credibility of the evidence, the evidence raises a reasonable possibility of substantiating the claim.  The evidence shows a possible link between the Veteran's service and his current hypertension disability.  The establishment of a current disability and the lack of a relationship between the disability and service were both reasons for the prior final denial and subsequently after the Veteran filed his claim to reopen the claim of service connection for hypertension disability.  Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for a hypertension disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

As is addressed in greater detail in the REMAND below, further development is needed before reaching a decision on the merits of the reopened claim.

New and Material Evidence for Service Connection for a Low Back Disability

The record establishes that the claim of service connection for a low back disability was denied in a rating decision dated in October 2001.  The RO denied the claim on the basis that the evidence failed to establish a permanent residual or chronic disability since service.  The Veteran was notified of the decision by a letter issued in November 2001.  No appeal was taken from that determination, and it became final.  38 U.S.C.A. § 7105.  In this regard, it is additionally noted that no additional evidence pertinent to the claim, to include Federal, VA, or uniformed services treatment records, were received within one year of the notice of the October 2001 determination.  See 38 C.F.R. § 3.156(c).

The next communication from the Veteran regarding his low back disability claim occurred in October 2009 when the Veteran filed a claim to reopen the claim for service connection for a low back disability.

The RO denied the claim for service connection for a low back disability because there was no evidence relating any low back disability to service.  Since the prior final rating decision in October 2001, VA has received additional evidence, including VA treatment records, medical treatment records from the Social Security Administration, a letter from the Veteran's primary care provider, and lay statements by the Veteran.

In January 2010, X-rays revealed the Veteran had mild degenerative disc disease at L5-S1.  

The Veteran underwent a VA psychiatric examination in April 2010, where the examiner noted the Veteran has suffered from chronic low back pain since a fire fight in Vietnam.

In August 2012, Dr. D. Miller, the Veteran's primary care provider, wrote in a letter that the Veteran has had arthritis in the lower back since 2000 and at least as likely as not the arthritis was related to the Veteran's military service.  

To summarize the foregoing, the Veteran has submitted evidence of degenerative disc disease of the lumbar spine.  The Veteran has related the onset of his current low back disability to injury in service.

This evidence constitutes new evidence as it was not previously submitted to agency decision makers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  It shows that the Veteran has current low back disability with reported onset in service.

As the Board must presume the credibility of the evidence, the evidence raises a reasonable possibility of substantiating the claim.  The evidence shows a possible link between the Veteran's service and his current disability diagnosed as degenerative disc disease.  The establishment of a current disability and the lack of a relationship between the disability and service were both reasons for the prior final denial and subsequently after the Veteran filed his claim to reopen the claim of service connection for a low back disability.  Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for a low back disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

As is addressed in greater detail in the REMAND below, further development is needed before reaching a decision on the merits of the reopened claim for service connection for a low back disability.  



Service Connection for Diabetes

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to a herbicide agent (e.g., Agent Orange), unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(a) (3); 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active military service, the following diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), ischemic heart disease, Parkinson's disease, and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a) (2); 38 C.F.R. §§ 3.307(a) (6), 3.309(e).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Veteran's DD 214 establishes that he served in Vietnam.  Furthermore, records indicate the Veteran has been diagnosed with diabetes at least since June 2009.  Thus, the evidence of record shows that the Veteran served in the Republic of Vietnam during the applicable time period as set forth in 38 U.S.C.A. § 1116, and is therefore presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116(f).  Diabetes is presumed to be service-connected when a veteran has had Agent Orange exposure.  See 38 C.F.R. § 3.309(e).  Accordingly, all reasonable doubt is resolved in the Veteran's favor, and the claim of service connection for diabetes is granted.    


ORDER

New and material evidence having been received, the claim for service connection for diabetes is reopened, and to this extent the appeal is granted.

New and material evidence having been received, the claim for service connection for hypertension is reopened, and to this extent the appeal is granted.

New and material evidence having been received, the claim for service connection for a low back disability is reopened, and to this extent the appeal is granted.

Entitlement to service connection for diabetes is granted.  




REMAND

As to the re-opened claims of service connection for hypertension and service connection for a low back disability as well as service connection for both knees and service connection for the right shoulder, further development is needed before the merits may be reached.  

The Veteran has submitted evidence that he was treated for his back at the Allen Park VAMC in 1971 and 1972.  There is a suggestion that the records may have been transferred to the Detroit VAMC or archived elsewhere.  VA medical records, even if not in the claims file, are nevertheless considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611, 613   (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).  The Board has determined that a remand is required to attempt to obtain the records.  

The file also indicates that the Veteran served in the United States Army Reserves.  A review of the record on appeal, however, does not reveal that the RO has ever verified the Veteran's dates of reserve component service, including all dates of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), or specifically requested from his reserve component his medical records. Therefore, the Board finds that a remand is also required to obtain this information and these records.

The only DD 214 in the file relates to his active duty from February 1969 to February 1971.  He testified, however, that he was activated for extended periods of time to act as a drill sergeant while regular active duty sergeants were deployed to the Gulf.  These periods could last as long as 180 days.  There may be additional DD 214s or other records relating to the extended periods of service that may not be reflected in the Veteran's personnel file from the Reserves.  Therefore, upon remand, the Veteran's personnel file should be requested from the United States Army.

The RO should also obtain updated records from the Detroit VAMC as the Veteran testified that he recently had surgery on his right knee. 

Finally, there has not been a VA examination to determine whether the Veteran's left knee disability, right knee disability, right shoulder disability, low back disability, and hypertension is related to incidents noted in the service treatment records or service generally or whether these disabilities are secondarily caused by service connected.  Once the records development is completed, a VA medical examination and accompanying medical opinion is needed to ascertain whether the disabilities are present and to ascertain the etiology.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records of treatment of the Veteran at the Detroit, Michigan VAMC and associated outpatient clinics from June 2010 to the present.  The RO should also obtain all VA medical records, electronic or paper, from the Allen Park VAMC and associated outpatient clinics from 1971- 1972 to the present, not already of record.  The RO is specifically directed to request not only electronic notes, but to contact the appropriate custodian to ascertain whether there are paper records from the Allen Park VAMC that relate to the Veteran.  All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

2.  Contact the Veteran's reserve unit and obtain personnel records to include his dates of reserve service including all dates of ACDUTRA and INACDUTRA.  The request must also include copies of any medical records of the Veteran that may still be with the reserve unit.  All actions to obtain the requested records should be documented fully in the claims file.

3.  Obtain the Veteran's complete personnel file from the United States Army.  All actions to obtain the requested records should be documented fully in the claims file.

4.  Provide the Veteran with a VA back and joints examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  The examiner is asked to determine:  

a).  The examiner is asked to determine whether the Veteran has a low back disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  Any opinion provided should be reconciled with the previous opinions obtained.

The examiner is asked to specifically discuss the Veteran's testimony and evidence of injuring his back in Vietnam during a firefight when he landed on a rock while taking cover.

b).  The examiner is asked to determine whether the Veteran has a disability of either knee.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  Any opinion provided should be reconciled with the previous opinions obtained.

The examiner is asked to specifically discuss the Veteran's testimony and evidence of twisting his knee in June 2002, where he sought treatment from Martin Community Hospital and Fort Benning, Georgia and a second time in May 2003

c).  The examiner is asked to determine whether the Veteran has a right shoulder disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  Any opinion provided should be reconciled with the previous opinions obtained.

The examiner is asked to specifically discuss the Veteran's testimony and evidence of continuous recoil from various weapons causing minor traumas to the right shoulder.

The examiner is asked to specifically discuss the Veteran's testimony and evidence of wear and tear during his years of physical training in service and that his civilian employment did not involve significant shoulder use.

The examiner is asked to comment on the finding of a right rotator cuff tear noted in an MRI in January 2010.  

A complete rationale for any opinion offered should be provided.

5.  Provide the Veteran with a VA examination to determine the relationship between the Veteran's hypertension and service.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  

The examiner is asked to determine whether the Veteran has a hypertension disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  Any opinion provided should be reconciled with the previous opinions obtained.

The examiner is asked to comment on the clinical significance of the service examination in March 1994 that recorded blood pressure of 130/98 and described the Veteran as hypertensive.

The examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any hypertension disability was caused by or aggravated by the Veteran's service- connected disabilities to include as a side effect of medication taken for a service-connected disability.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

A complete rationale for any opinion offered should be provided.

6.  After the development requested is completed, readjudicate the claims for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).






______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


